Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-8, 10, 43, 52-53, 55,-57, 59, 61 are pending.
Claims 1,2,6,7,8,43,52,53,57,59,61 are amended
Claims 3, 11-42, 44-51, 54, 58, 60, 62-67 are canceled.
Claims 1, 2, 4-8, 10, 43, 52-53, 55,-57, 59, 61 are rejected.

Response to argument
6. The 101 rejection has been withdraw in light of applicant amendment.
Applicant argues that Kang’s configuration does not disclose or suggest Applicant’s claimed “one-to-one correspondence between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI- Resource Sets that is defined by the configuration of the M CSI Report Settings and N Resource Settings’ where this configuration was performed by higher layers and not the dynamic indication. That is, Kang’s configuration indicates all settings (including the one-to-one correspondence) in the dynamic indication while Applicant’s claims recite preconfiguring the one-to-one correspondence with higher layers such that the dynamic indication does not need to include additional bits to indicate the one-to- one correspondence”.
	The examiner respectfully disagree by replying as follow looking at applicant specification as published, in [0041] the CSI report setting having a one-to-one 
	Furthermore, applicant argues that “where this configuration was performed by higher layers and not the dynamic indication. That is, Kang’s configuration indicates all settings (including the one-to-one correspondence) in the dynamic indication while Applicant’s claims recite preconfiguring the one-to-one correspondence with higher layers such that the dynamic indication does not need to include additional bits to indicate the one-to- one correspondence.”
	The office respectfully disagree by replying that this feature is not claimed.
Therefore Kang teaches “a on a one-to-one correspondence between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI-Resource Sets that is defined by the configuration of the M CSI Report Settings and N Resource Settings”;

Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.Claim(s) 1, 4, 5, 6, 7, 8, 10, 43, 52, 55, 56, 57, 59, 61  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US-PG-PUB 2019/0379503 A1)



    PNG
    media_image1.png
    446
    657
    media_image1.png
    Greyscale













 
    PNG
    media_image2.png
    614
    446
    media_image2.png
    Greyscale

As to claim 1. Kang teaches method for channel state information(Kang fig.9 and [0227] a CSI framework which works according to a method), CSI (Kang fig.9 [0227] CSI framework), feedback in a user equipment(Kang fig.10 S1020 [0297] CSI reporting i.e. feedback being sent by a UE), configured by higher layers(Kang fig.9 and [0239] resource setting configured via higher layer signaling),  with M CSI Report Settings(Kang fig.9, 902, N report setting see also [0229], with N>= 1) , containing parameters related to CSI reporting(Kang [0237] CSI reporting setting such as time domain behavior and frequency information i.e. parameter and PMI, CQI which also parameters related to CSI reporting see also [0238] ), and N Resource Settings(Kang fig.9,  906 M resources setting, see also [0230] with M >=1 ), containing parameters defining the S CSI Resource Sets for channel measurement and their properties(Kang fig.9 [0241] operation pattern of a time domain and information related to power which are parameters related to resources used for measurement and [0262] time domain operation supported and see also [0111] frequency granularity i.e. frequency offset, periodicity ) and their properties(Kang [0243] a number of ports which is a property of resource used for measurement and [0244] a mapping pattern of resources which are also properties of resources used for channel measurement and mapping pattern on OFDM symbols and ofdm can be consecutive or inconsecutive) , the method comprising 
receiving a dynamic indication of a CSI Report Setting of the M CSI Report Settings and of CSI-Reference Signal , CSI-RS, resources(Kang [0244]-[0246] and setting parameters for CSI reporting  being indicated via RRC signaling);
 (Kang [0244] s CSI-RS resource which is being signaled via higher layer signaling see also [0243]) on:
the received dynamic indication of the CSI Report Setting (Kang [0248] [0251] CSI report setting being signaled in RRC); and on a one-to-one correspondence between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI-Resource Sets (The claim interpretation is 1 and only 1 of the one-to-one correspondence is required. Kang fig. 9 a one to one mapping between report setting n2 and resource setting m3 see also [0227]-[0239]; if Applicant amends the claim to include 2 or more one-to-one correspondence, the claims would overcome the prior art), that is defined by the configuration of the M CSI Report Settings and N Resource Settings (Kang [0248] a mapping between csi report setting and resource setting and see also [0229]-[0232]); 
and initiating the CSI feedback based at least on the determination(Kang fig 10 S1020 a CSI being reported after or based or using  the mapping of fig. 9 see also [0294] reporting taking place based on configuration see also fig. 10 S1020).

As to claim 4 The combination of Kang and Park teaches wherein the dynamic indication is given by DCI (Kang [0221] dynamic signaling and [0137] DCI signaling).

As to claim 5. The combination of Kang and Park teaches wherein the dynamic indication is given by MAC CE (Kang [0221] dynamic signaling and [0137] MAC CE signaling).

As to claim 6. The combination of Kang and Park teaches wherein the M CSI Report Settings linked to one Resource Setting (N=1) is set to the S CSI-RS Resource Sets (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

As to claim 7. The combination of Kang and Park teaches wherein a whole of CSI Report Setting corresponds to only one CSI-RS Resource Set(Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

As to claim 8. The combination of Kang and Park teaches wherein the dynamic indication explicitly indicates a selection of one or more CSI Report Setting(s) and a selection of one or more CSI-RS resources (Kang [0233] selection of CSI report settings and CSI-RS resource setting being selected).

As to claim 10. The combination of Kang and Park teaches wherein one CSI Report Setting (M=1) is linked to one Resource Setting (N=1) which contains S CSI-RS Resource Sets (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

As to claim 43.Kang teaches a method for a base station for signaling channel state information reference symbol signal (Kang fig.10, 1005 DCI being used to signal configuration information to a Use by an eNB which works according to a method), CSI-RS (Kang fig.10, 1015 CSI-RS), resources to be used by a wireless device (Kang fig.10 a Ue in communication with an eNB), the method including 
(Kang fig.9 and [0239] resource setting configured via higher layer signaling),   with M CSI Report Settings(Kang fig.9, 902, N report setting see also [0229], with N>= 1) ,  containing parameters related to CSI reporting(Kang [0237] CSI reporting setting such as time domain behavior and frequency information i.e. parameter and PMI, CQI which also parameters related to CSI reporting see also [0238] ),  and N Resource Settings(Kang fig.9,  906 M resources setting, see also [0230] with M >=1 ),  containing parameters defining S CSI-RS Resource Sets for use for channel measurement and their properties(Kang fig.9 [0241] operation pattern of a time domain and information related to power which are parameters related to resources used for measurement and [0262] time domain operation supported and see also [0111] frequency granularity i.e. frequency offset, periodicity);
sending, to the wireless device, a dynamic indication of a CSI report setting of the M CSI Report Settings and of CSI-RS resources(Kang [0244]-[0246] and setting parameters for CSI reporting  being indicated via RRC signaling see also fig. 9); and
the dynamic indication and a one-to-one correspondence between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI Resource Sets (Kang fig. 9 a one to one mapping between report setting n2 and resource setting m3 see also [0227]-[0239]), that is defined by the configuration of the M CSI Report Settings and N Resource Settings are configured to allow the wireless device to determine a CSI-RS Resource Set(Kang [0248] a mapping between csi report setting and resource setting and see also [0229]-[0232]  and [0248] [0251] CSI report setting being signaled in RRC see also fig. 9).

As to claim 52. Kang teaches a user equipment(Kang fig. 10 a Ue), configured by higher layers(Kang fig.9 and [0239] resource setting configured via higher layer signaling see also fig.10, 1005),   with M CSI Report Settings(Kang fig.9, 902, N report setting see also [0229], with N>= 1),  containing parameters related to CSI reporting(Kang [0237] CSI reporting setting such as time domain behavior and frequency information i.e. parameter and PMI, CQI which also parameters related to CSI reporting see also [0238] ) , and N Resource Settings(Kang fig.9,  906 M resources setting, see also [0230] with M >=1 ) , containing parameters defining S CSI
Resource Sets for channel measurement (Kang fig.9 [0241] operation pattern of a time domain and information related to power which are parameters related to resources used for measurement and [0262] time domain operation supported and see also [0111] frequency granularity )  and their properties(Kang [0243] a number of ports which is a property of resource used for measurement and [0244] a mapping pattern of resources which are also properties of resources used for channel measurement and mapping pattern on OFDM symbols and ofdm can be consecutive or inconsecutive i.e. properties of resources ) , the user equipment comprising processing circuitry (Kang fig.12, 1222 and 1223 memory and processor), configured to 
receive a dynamic indication of a CSI Report Setting of the M CSI Report Settings and of CSI-Reference Signal, CSI-RS, resources(Kang [0242]-[0246] setting parameters for CSI reporting  being indicated via RRC signaling and the parameters are S CSI-RS, K CSI-RS);
 (Kang [0244] s CSI-RS resource which is being signaled via higher layer signaling see also [0243]), based on:
the received dynamic indication of the CSI Report Setting (Kang [0242]-[0246] s CSI-RS resource which is being signaled via higher layer signaling see also [0243]); and
on a one-to-one correspondence between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI-Resource Sets(Kang fig. 9 a one to one mapping between report setting n2 and resource setting m3 see also [0227]-[0239]),  that is defined by the configuration of the M CSI Report Settings and N Resource Settings (Kang [0248] a mapping between csi report setting and resource setting and setting parameters for CSI reporting being indicated via RRC signaling and the parameters are S CSI-RS, K CSI-RS see also fig. 9 a linkage or mapping between report setting and resource setting); and
and initiate the CSI feedback based at least on the determination(Kang fig 10 S1020 a CSI being reported after or based or using  the mapping of fig. 9 see also [0294] reporting taking place based on configuration see also fig. 10 S1020).

As to claim 55. The combination of Kang and Park teaches wherein the dynamic indication is given by DCI (Kang [0221] dynamic signaling and [0137] DCI signaling).

As to claim 56. The combination of Kang and Park teaches wherein the dynamic indication is given by MAC CE (Kang [0221] dynamic signaling and [0137] MAC CE signaling).

As to claim 57. The combination of Kang and Park teaches wherein the M CSI Report Settings linked to one Resource Setting (N=1) is set equal S CSI-RS Resource Sets within the one Resource Setting (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

As to claim 59. The combination of Kang and Park teaches wherein the dynamic indication explicitly indicates a selection of one or more CSI Report Setting(s) and a selection of one or more CSI-RS resources (Kang [0233] selection of CSI report settings and CSI-RS resource setting being selected).

As to claim 61. The combination of Kang and Park teaches wherein one CSI Report Setting (M=1) is linked to one Resource Setting (N=1) which contains S CSI-RS Resource Sets (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set). 

Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



As to claim 2. Kang does not teach wherein a codebook configuration and one or more related parameters defined in the CSI Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set.
However Li from a similar field of endeavor teaches wherein a codebook configuration and one or more related parameters defined in the Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set (Li [0226]  a port compatibility between resources used for feedback/report) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the teaching of Kang and to use port compatibility in order to reduce overhead. Because Li teaches a method of efficient quantization for CSI report thus reducing overhead (Li [0003]).

As to claim 53. Kang does not teach wherein a codebook configuration and one or more related parameters defined in the CSI Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set.
However Li from a similar field of endeavor teaches wherein a codebook configuration and one or more related parameters defined in the Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS (Li [0226]  a port compatibility between resources used for feedback/report) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the teaching of Kang and to use port compatibility in order to reduce overhead. Because Li teaches a method of efficient quantization for CSI report thus reducing overhead (Li [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Han et al. (US-PG-PUB 2019/0334601 A1) and Onggosanusi et al. (US-PG-PUB 2018/0062724 A1) : Method for setting channel state information measurement and reporting, and related device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412